Action to recover damages for personal injury sustained by plaintiff while at work as an employee of defendant.
From judgment on the verdict establishing defendant's liability, and assessing plaintiff's damage at $3,000, defendant appealed to the Supreme Court.
Defendant's assignments of error based on its exceptions to the ruling of the court on its objections to evidence offered by plaintiff, and to the instruction of the court with respect to such evidence, cannot sustained.
The evidence tending to show that defendant was negligent as alleged in the complaint, and that such negligence was the proximate cause of plaintiff's injury was properly submitted to the jury. The judgment is affirmed.
No error.